DETAILED ACTION
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
While matrices comprising CDHA granules and collagen are known (see Venderploeg et al.; US 2017/0209623 - of record), the prior art is free of matrices which comprise a 1:1 mixture of water-swelled acidic collagen gel and an alkaline collagen powder. The Examiner was unable to identify any prior art that would have motivated one to modify the matrix of Venderploeg such that it would have been obvious to include the acidic collagen gel and alkaline collagen powder in such a ratio. Moreover, the Examiner was unable to identify any prior art which would obviated 1:1 ratio. Therefore, the claims are considered free of the prior art and allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504. The examiner can normally be reached 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712706175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE A PURDY/Primary Examiner, Art Unit 1611